United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
TENNESSEE VALLEY AUTHORITY,
JOHNSON FOSSIL PLANT,
New Johnsonville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2138
Issued: May 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2011 appellant filed a timely appeal from a March 24, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a ratable
impairment caused by the accepted noise-induced hearing loss that would entitle him to a
schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 27, 2010 appellant, then a 64-year-old mechanical technician, filed an
occupational disease claim alleging that noise exposure at work for 38 years caused hearing loss.
In letters dated December 30, 2010, OWCP informed him of the type of evidence needed to
support his claim and asked that the employing establishment provide information about his
employment, including noise exposure and hearing conservation measures. The employing
establishment conceded that appellant was exposed to noise at work from turbines, coal
pulverizers, boiler feed pumps, steam leaks, etc. It advised that he was provided hearing
protection and maintained that his annual audiograms did not show a ratable impairment. The
employing establishment forwarded a position description, a medical chart review and records of
audiograms dated from July 17, 1979 to June 22, 2010. The June 22, 2010 audiogram reflected
testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second and revealed the
following: right ear 0, 0, 5 and 15 decibels; left ear 15, 0, 10 and 15 decibels, respectively.
In February 2011, OWCP referred appellant to Dr. Phillip Klapper, a Board-certified
otolaryngologist, for an otologic examination and audiological evaluation. In a February 22,
2011 report, Dr. Klapper reported physical examination findings of normal canals, drums, drum
motility and results of basic fork tests. He advised that appellant had no evidence of an acoustic
neuroma or Meniere’s disease. Dr. Klapper indicated that, upon review of the statement of
accepted facts and medical record, there was a documented progression of hearing loss during
appellant’s period of employment and recommended ear protection and hearing aids. He
submitted calibration certification and results of audiometric testing performed by a certified
audiologist. The audiogram performed on February 22, 2011 reflected testing at the frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second and revealed the following: right ear 10,
15, 20 and 30 decibels; left ear 20, 10, 20 and 25 decibels, respectively.
On March 23, 2011 OWCP accepted that appellant sustained bilateral noise-induced
hearing loss. On March 23, 2011 OWCP’s medical adviser reviewed Dr. Klapper’s report and
the audiogram dated February 22, 2011. He advised that the date of maximum medical
improvement was February 22, 2011 and calculated appellant’s impairment in accordance with
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides)2 and current OWCP standards. The medical adviser
concluded that appellant’s bilateral hearing loss was not severe enough to be ratable. He
checked a box “no” regarding whether hearing aids should be authorized.
In a March 24, 2011 decision, OWCP found that, although appellant’s hearing loss was
employment related, it was not severe enough to be considered ratable and that he would not
benefit from hearing aids.

2

A.M.A., Guides (6th ed. 2008).

2

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition is to be used.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added and averaged.8 The “fence” of 25 decibels is then deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.9 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.11 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.12
ANALYSIS
The Board finds that the evidence of record does not establish that appellant is entitled to
a schedule award based on his accepted bilateral hearing loss because the February 22, 2011
audiogram results did not demonstrate ratable values.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 2 at 250.

9

Id.

10

Id.

11

Id. at 251.

12

Horace L. Fuller, 53 ECAB 775 (2002).

3

The February 22, 2011 audiogram, the only study that complied with OWCP certification
procedures,13 demonstrated record values at the frequency levels of 500, 1,000, 2,000 and 3,000
cycles per second of 10, 15, 20 and 30 decibels on the right for a total of 75 decibels. This
figure, when divided by 4, results in an average hearing loss of 18.75 decibels. The average of
18.5 decibels, when reduced by the 25-decibel fence, results in a zero percent monaural hearing
loss in the right ear. The frequency levels on the left at 500, 1,000, 2,000 and 3,000 cycles per
second revealed decibel losses of 20, 10, 20 and 25, for a total of 75 decibels. This figure, when
divided by 4, results in an average hearing loss of 18.75 decibels, which when reduced by 25
decibels, also results in a zero percent monaural hearing loss of the left ear. The Board thus finds
that, as the February 22, 2011 audiogram did not demonstrate that appellant’s hearing loss was
ratable, he was not entitled to a schedule award for his accepted hearing loss condition.
However, with regards to the need for hearing aids, appellant’s hearing loss claim was
accepted as employment related. While OWCP properly determined that his hearing loss was
nonratable for schedule award purposes, Dr. Klapper, the referral physician, recommended
hearing aids. OWCP’s medical adviser checked a form box “no,” indicating that hearing aids
were not authorized. OWCP denied appellant’s schedule award claim and also denied hearing
aids. The Board notes that the medical adviser did not provide any explanation for his
disagreement with OWCP’s referral physician regarding whether hearing aids should be
authorized. OWCP’s March 24, 2011 decision denying hearing aids provided no findings or
explanation supporting its determination. As the record was unclear as to why OWCP declined
to authorize hearing aids, the Board remanded the case for further development regarding this
aspect of appellant’s claim.14
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.

13

OWCP procedures set forth requirements for the type of medical evidence used in evaluating hearing loss.
These include: that the employee undergo both audiometric and otologic examination; that the audiometric testing
precede the otologic examination; that the audiometric testing be performed by an appropriately certified
audiologist; that the otologic examination be performed by an otolaryngologist certified or eligible for certification
by the American Academy of Otolaryngology; that the audiometric and otologic examination be performed by
different individuals as a method of evaluating the reliability of the findings; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure tone air conduction
thresholds, speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include: date and hour of examination, date and hour of employee’s last exposure to loud noise, a rationalized
medical opinion regarding the relation of the hearing loss to the employment-related noise exposure and a statement
of the reliability of the tests. Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirement for Medical
Records, Chapter 3.600.8(a) (September 1995); see Vernon Brown, 54 ECAB 376 (2003). The Board further notes
that the demonstrated values in the June 22, 2010 employing establishment audiogram would not be ratable, nor
would the studies performed between 1979 and 2009.
14

J.B., Docket No. 08-1735 (issued January 27, 2009).

4

CONCLUSION
The Board finds that appellant did not establish that he is entitled to a schedule award for
his employment-related hearing loss as his hearing loss was not ratable. The Board further finds
the case not in posture for decision regarding whether hearing aids should be authorized.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case
remanded to OWCP for proceedings consistent with this opinion of the Board.
Issued: May 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

